Case 4:19-cr-00224-SDJ-CAN Document 35 Filed 04/15/20 Page 1 of 2 PageID #: 82



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


UNITED STATES OF AMERICA                 §
                                         §
v.                                       § CASE NUMBER 4:19-CR-224
                                         §
LADARIOUS BROWN (1)                      §


          ORDER ADOPTING REPORT AND RECOMMENDATION
           ON DEFENDANT’S COMPETENCY TO STAND TRIAL

      The Court referred this matter to the Honorable Christine A. Nowak, United

States Magistrate Judge, for consideration. Judge Nowak conducted a hearing to

determine Defendant’s competency. After considering the psychological examiner’s

findings, Judge Nowak filed her report and recommendation on Defendant’s competency

to proceed, (Dkt. #31). Judge Nowak concluded that the Defendant is competent pursuant

to 18 U.S.C. § 4241.

      The parties did not object to the magistrate judge’s findings and recommendation.

The Court ORDERS that the report and recommendation on Defendant’s competency to

stand trial, (Dkt. #31), is ADOPTED. The Court further ORDERS and FINDS that, in

accordance with the magistrate judge’s recommendation and the examiner’s report,

Defendant, Ladarious Brown, is competent to proceed pursuant to Title 18, United States

Code, Section 4241.




                                          1
Case 4:19-cr-00224-SDJ-CAN Document 35 Filed 04/15/20 Page 2 of 2 PageID #: 83



       The Court finally ORDERS that Speedy Trial time is EXCLUDED from

October 28, 2019, the date of Judge Nowak’s order directing a mental examination,

(Dkt. #20), through the date of this order.


       So ORDERED and SIGNED this 15th day of April, 2020.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                              2
